The opinion of the court was delivered by
Woodward, J.
“I bequeath to my son-in-law John McMullin the lot of ground in Irwin’s plan, .and that John McMullin will have to pay $150 still yet to pay on said lot, and said lot is to be given to Wm. McMullin as the first son of the above,” is a devise of a life estate to John McMullin, charged with the payment of $150, with remainder to William McMullin in fee. Nothing more, nothing less, can be made of the words of the testator. The supposition that he meant to make John a mere trustee for William, and to require him to pay the specified sum for the privilege of being such, is a fanciful conceit, without a word in the will to rest on, and in direct opposition to the force and meaning of the word Uhequeath.” That word implies an intention to grant an interest to John. The pecuniary charge imports the same thing. A life estate is the least interest which will satisfy the terms employed, or comport with the general intention deducible from the whole instrument, and therefore we hold that the will vested this interest in John. The defendant having acquired it, had a perfect defence to the plaintiff’s action.
The judgment is affirmed.